DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Introduction
The following is a final Office Action in response to Applicant’s submission filed on 3/24/2022. Currently claims 1-10, 12-16, and 18-22 are pending and claims 1, 13, and 19 are independent.  Claims 1-10, 12-16, 19, and 20 have been amended from the previous claim set dated 10/3/2019.   Claims 11 and 17 have been cancelled and claims 21 and 22 are new.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  

	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-10, 12-16, and 18-22, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10, 12) are directed to a statutory category, namely a method.  Claim 13 and its dependent claims (claims 14-16, 18) are directed to a statutory category, namely a system/machine.  Claim 19 and its dependent claims (claims 20-22) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 13, and 19, which are substantially similar claims to one another, are directed to the abstract idea of “Mental processes”, or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to manage, analyze, and optimize airline flight plans according to fuel considerations.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a flight operations manager might perform for a commercial airline.  The abstract elements of claims 1, 13, and 19, recite in part “Receive a flight plan…Determine energy load…Train model…Provide plan…Calculate fuel score…Determine fueling plan…Fuel aircraft…”.  Dependent claims 2-10, 12, 14-16, 18, and 20-22 add to the abstract idea the following limitations which recite in part “Receive flight plans…Determine fueling plans…Receive information…Alter plans…Receive information…update energy load…Update score…Update plan…Receive information…Determine deviation…Updating score…Updating plan…Receive information…Update flight plan…update energy load…Update fuel score…Update fuel plan…Determine energy density…Determine emission rating…Compare rating…Calculate load….Calculate estimate…Determine aircraft type…Determine a range of energy loads…Determine a cost function…Train model…Provide flight plan…Determine fuel value score…Receive traffic data…Predict traffic level…Calculate score…Receive parameters…Receive information…Update database…Determine subset…Update energy load…Update fuel score…update plan…Receive data.…”.   All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 19.   
Step 2A (Prong 2):  Independent claims 1, 13, and 19, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Computing device…Computing Processors…Machine learning model…Memory…Non-transitory computer readable medium with instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).     
  Additionally, dependent claims 2-10, 12, 14-16, 18, and 20-22 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 13, and 19, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Computing device…Computing Processors… Machine learning model…Memory…Non-transitory computer readable medium with instructions…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage, analyze, and optimize airline flight plans according to fuel considerations) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0054] – “The computer readable medium may include non-transitory computer readable medium or memory, for example, such as computer-readable media that stores data for short periods of time like register memory, processor cache and Random Access Memory (RAM).”  
Additionally, dependent claims 2-10, 12, 14-16, 18, and 20-22 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-10, 12-16, and 18-22 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 10, 13, 14, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPGPUB 2018/0189704) in view of Gregorutti et al. (FR 3090174 A1)
Regarding claims 1, 13, and 19, Kumar discloses method, system and a non-transitory computer readable medium having stored thereon instructions, where the instructions perform a method for optimizing energy loading in airline operations (Kumar ¶36 - the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations)) comprising: (402) receiving a flight plan of an aircraft (Kumar ¶5 - The method obtains a flight plan for a trip associated with the aircraft) indicative of a plurality of landing sites and a corresponding plurality of flight legs (Kumar ¶16 - The trip is composed of one or more “legs”, wherein each leg is a subset of the trip and extends between stopover airports. Stopover airports include the departure airport, the destination airport, and any airports at which the aircraft makes a temporary stop during the trip and on the way to the destination airport (e.g., during a layover)), wherein each landing site corresponds to a set of fuel- related parameters, and wherein each set of fuel-related parameters comprises at least (i) a landing site location, (ii) an available fuel type, (iii) an expected fuel cost, and (iv) an emission standard (Kumar ¶34 - Next, the process 300 obtains, by the communication device, parameter data that includes a flight plan, aircraft profile data, fuel prices data, fuel taxes data, fuel uplift fees data, airport facility fees and waive-offs data, runway analysis data, and weather data associated with the flight plan (step 304)); providing (iii) jet fuel costs at landing sites of the flight plans (Kumar ¶21 - Such data may include…fuel prices at airports), and (iv) time taken to refuel at the landing sites (Kumar ¶32 - input data parameters obtained by the communication device 208 to compute appropriate amounts of fuel to purchase and load {i.e. refuel time} onto the aircraft at airports along a particular flight route or flight plan); (404) determining, based on (i) the set of fuel-related parameters for each landing site and (ii) an expected payload for each flight leg, an energy load of the aircraft associated with each flight leg, wherein the energy load corresponds to an amount of fuel used during the flight leg (Kumar ¶34 - First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity for each leg of a trip (step 402); (406) calculating a fuel value score for refueling the aircraft at a landing site of each flight leg, wherein the fuel value score relates to a refueling estimate at the landing site and a time for refueling at the landing site (Kumar ¶34 - The cost of carry factor and the dynamic maximum fuel capacity are elements associated with fuel tankering onboard an aircraft. The cost of carry factor comprises a percentage of fuel burnt to carry extra fuel for an hour of flight under particular weather conditions, flight conditions, and temperature conditions, and the dynamic maximum fuel capacity comprises a maximum amount of fuel an aircraft can carry for one leg of a trip under particular weather conditions, flight conditions, and temperature conditions); (408) determining a fueling plan corresponding to the flight plan based at least on the energy load of the aircraft at each flight leg of the flight plan and the fuel value score for refueling the aircraft at the landing site of each flight leg of the flight plan (Kumar ¶37 -  In certain embodiments, at any point during the trip, the process 300 dynamically updates the fuel tankering recommendations to generate updated fuel tankering recommendations during flight of the aircraft (step 312). The process 300 then presents the updated fuel tankering recommendations, an updated flight plan, and updated trip-related services (step 314)); and (410) fueling the aircraft by a particular amount at a first landing site of the flight plan in accordance with the fueling plan ((Kumar ¶32 -The fuel tankering calculation module 210 is suitably configured to use input data parameters obtained by the communication device 208 to compute appropriate amounts of fuel to purchase and load onto the aircraft).
Kumar lacks training a machine learning model using data received from a fleet of aircraft, wherein the data is indicative of (i) flight plans of the fleet of aircraft, (ii) energy loads of the fleet of aircraft during legs of the flight plans; providing the flight plan of the aircraft as an input to the trained machine learning model; receiving an output of the trained machine learning model. 
Gregorutti, from the same field of endeavor, teaches training a machine learning model (GREGORUTTI - allows the application of methods making it possible to train a model on the flight data graph previously constructed, for example a machine learning process or a data mining type process) using data received from a fleet of aircraft, wherein the data is indicative of (i) flight plans of the fleet of aircraft (GREGORUTTI - During this step 402, the electronic device collects, for each aircraft of the fleet, the flight data recorded by said aircraft, and records said flight data in a database, each flight data being recorded in association with a segment of an air route), (ii) energy loads of the fleet of aircraft during legs of the flight plans (GREGORUTTI - Thus, for each air route segment, data (or performance indicators) such as…consumption...can be recorded in a database); providing the flight plan of the aircraft as an input to the trained machine learning model; receiving an output of the trained machine learning model (GREGORUTTI - The L 312 functional module can implement an automatic learning method for determining an optimal air route {i.e. output} from a current air route {i.e. input}). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the flight plan optimization techniques of Gregorutti because Gregorutti discloses “The present invention provides a system for optimizing a flight plan according to a given criterion: reduce consumption by proposing direct routes or reduce the time spent in flight by adapting the speed of the aircraft. (Gregorutti ¶8)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional flight plan optimization techniques that Gregorutti discloses because it would further optimize the fuel planning system described in Kumar.
Regarding claim 7, Kumar in view of Gregorutti discloses determining an aircraft type of the aircraft, wherein (404) determining the energy load comprises (458) determining the energy load based on a weight associated with the aircraft type and a fuel capacity associated with the aircraft type (Kumar ¶21 - The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data).
Regarding claims 9, Kumar in view of Gregorutti discloses the refueling estimate comprises a cost of fuel and an emission cost comprising one or more of a tax, a toll, and a fee associated with emissions of the aircraft and associated with the landing site, and wherein (462) determining the cost function for calculating the fuel value score comprises (464) promoting reduced emission costs more than promoting reduced fuel costs (Kumar ¶33 - The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including flight plan details, take-off and landing weight limitations, trip details, carbon emissions fees).
Regarding claim 10 and 21, Kumar in view of Gregorutti discloses the refueling estimate comprises a cost of fuel and an emission cost comprising one or more of a tax, a toll, and a fee associated with emissions of the aircraft and associated with the landing site, and wherein (462) determining the cost function for calculating the fuel value score comprises (464) promoting reduced emission costs more than promoting reduced fuel costs (Kumar ¶33 - The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including flight plan details, take-off and landing weight limitations, trip details, carbon emissions fees).  
Regarding claim 14, Kumar in view of Gregorutti discloses a database (122) of sets of fuel-related parameters (Kumar ¶21 - The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations) corresponding to each landing site in a network of landing sites associated with the fleet of aircraft, wherein the set of functions further comprises receiving the set of fuel-related parameters corresponding to each landing site of the plurality of landing sites from the database (122) of sets of fuel-related parameters (Kumar ¶21 - Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data, fuel prices at airports, airport facility fees, fuel card information, and other data compatible with the computing device 200).
Regarding claim 15, Kumar in view of Gregorutti discloses the set of functions further comprises, receiving, from an aircraft of the plurality of aircraft, information indicative of a change in at least one parameter value of a set of fuel-related parameters for a particular landing site; and responsive to receiving the information indicative of the change in at least one parameter value, updating the database (122) of sets of fuel-related parameters, and determining a subset of the plurality of aircraft having flight plans that include the particular landing site; updating the energy load for each aircraft in the subset of the plurality of aircraft; updating the fuel value score for the particular landing site; and updating fueling plans for the subset of the plurality of aircraft (Kumar ¶37 - In certain embodiments, at any point during the trip, the process 300 dynamically updates the fuel tankering recommendations to generate updated fuel tankering recommendations during flight of the aircraft (step 312). The process 300 then presents the updated fuel tankering recommendations, an updated flight plan, and updated trip-related services (step 314). In certain embodiments, the process 300 receives a user input request to re-calculate fuel tankering recommendations, during a flight. In this scenario, the user may re-calculate the fuel tankering recommendations based on a change to the current flight plan or a change to other data critical to the flight plan (e.g., weather data). In other embodiments, however, the process 300 re-calculates the fuel tankering recommendations according to a time-driven or event-driven schedule, throughout the flight. For example, the process 300 may re-calculate fuel tankering recommendations every half hour, every hour, every two hours, etc. As another example, the process 300 may re-calculate fuel tankering recommendations following completion of each leg of the flight plan. Once the fuel tankering recommendations are re-calculated (step 312), the process 300 then presents the updated fuel tankering recommendations via the display device (step 314)).

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPGPUB 2018/0189704) in view of in view of Gregorutti et al. (FR 3090174 A1) further in view of Mohan et al. (USPGPUB 2020/0342771)
Regarding claims 2 and 20, Kumar in view of Gregorutti discloses receiving information indicative of altered sets of fuel-related parameters corresponding to a plurality of landing sites from a plurality of aircraft in the fleet; and (418) altering the plurality of fueling plans, including the fueling plan of the aircraft, in accordance with the altered sets of fuel-related parameters corresponding to the plurality of landing sites (Kumar ¶37 - In certain embodiments, at any point during the trip, the process 300 dynamically updates the fuel tankering recommendations to generate updated fuel tankering recommendations during flight of the aircraft (step 312). The process 300 then presents the updated fuel tankering recommendations, an updated flight plan, and updated trip-related services (step 314). In certain embodiments, the process 300 receives a user input request to re-calculate fuel tankering recommendations, during a flight. In this scenario, the user may re-calculate the fuel tankering recommendations based on a change to the current flight plan or a change to other data critical to the flight plan (e.g., weather data). In other embodiments, however, the process 300 re-calculates the fuel tankering recommendations according to a time-driven or event-driven schedule, throughout the flight. For example, the process 300 may re-calculate fuel tankering recommendations every half hour, every hour, every two hours, etc. As another example, the process 300 may re-calculate fuel tankering recommendations following completion of each leg of the flight plan. Once the fuel tankering recommendations are re-calculated (step 312), the process 300 then presents the updated fuel tankering recommendations via the display device (step 314)).
Kumar in view of Gregorutti lacks receiving a plurality of flight plans for a fleet of aircraft; (414) determining fueling plans corresponding to each of the flight plans.
Mohan, from the same field of endeavor teaches receiving a plurality of flight plans for a fleet of aircraft; (414) determining fueling plans corresponding to each of the flight plans (Mohan ¶5 - In one embodiment, a computer-implemented method is disclosed for fleet based aircraft flight planning using real-time aircraft intelligence).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the real-time data flight planning techniques of Mohan because Mohan discloses “providing dynamic aircraft parameters in real time from any one of a plurality of aircrafts may result in improvement in refining cargo planning in various aspects (Mohan ¶18)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional real-time data flight planning techniques that Mohan discloses because it would augment the real time analysis described in Kumar.
Regarding claim 12, Kumar in view of Gregorutti discloses a method (400) for optimizing energy loading in airline operations (Kumar ¶36 - the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations)).
Kumar in view of Gregorutti lacks receiving traffic data for each landing site of the plurality of landing sites; and (476) based on the traffic data, predicting a level of traffic at each landing site of the plurality of landing sites at a plurality of landing times from the flight plan, 3618-3180-US-NP wherein (406) calculating the fuel value score for refueling the aircraft at the landing site of each flight leg comprises (478) calculating the fuel value score for refueling the aircraft at the landing site of each flight leg based on predicting the level of traffic at each landing site of the plurality of landing sites at the plurality of landing times from the flight plan, wherein each of the landing sites corresponds to a landing site of each flight leg.
Mohan, from the same field of endeavor, teaches receiving traffic data for each landing site of the plurality of landing sites; and (476) based on the traffic data, predicting a level of traffic at each landing site of the plurality of landing sites at a plurality of landing times from the flight plan, 3618-3180-US-NP wherein (406) calculating the fuel value score for refueling the aircraft at the landing site of each flight leg comprises (478) calculating the fuel value score for refueling the aircraft at the landing site of each flight leg based on predicting the level of traffic at each landing site of the plurality of landing sites at the plurality of landing times from the flight plan, wherein each of the landing sites corresponds to a landing site of each flight leg (Mohan ¶28 - The simulation engine 105 may also receive planning data from Ground Fleet Management services platform 120, the Air Cargo Operator IT system 130, the third party data sources 140, and Fleet Loader/Dispatcher 150. The simulation engine 105 may then perform simulations based on all the data received using one or more of the fuel modeling engine 101, the MEL modeling engine 102, the Weight and CG modeling engine 103, and the flight optimizer engine 104. As an example, the fuel modeling engine 101 using all of the received data may predict the fuel at landing at the next destination based on the current fuel consumption, flight path deviations due to traffic or weather, holding and taxing time at the destination. The model may also include the flight performance degradation due to mechanical failures to predict fuel that would be available when the aircraft lands). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the real-time data flight planning techniques of Mohan because Mohan discloses “providing dynamic aircraft parameters in real time from any one of a plurality of aircrafts may result in improvement in refining cargo planning in various aspects (Mohan ¶18)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional real-time data flight planning techniques that Mohan discloses because it would augment the real time analysis described in Kumar.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPGPUB 2018/0189704) in view of in view of Gregorutti et al. (FR 3090174 A1) further in view of Shamasundar et al. (USPGPUB 2020/0355519)
Regarding claim 3, Kumar in view of Gregorutti discloses updating the energy load of the flight leg based on the NOTAM; (424) updating the fuel value score of the landing site based on the NOTAM; and (426) updating the fueling plan corresponding to the flight plan based on updating the energy load and updating the fuel value score (Kumar ¶37 - In certain embodiments, at any point during the trip, the process 300 dynamically updates the fuel tankering recommendations to generate updated fuel tankering recommendations during flight of the aircraft (step 312). The process 300 then presents the updated fuel tankering recommendations, an updated flight plan, and updated trip-related services (step 314). In certain embodiments, the process 300 receives a user input request to re-calculate fuel tankering recommendations, during a flight. In this scenario, the user may re-calculate the fuel tankering recommendations based on a change to the current flight plan or a change to other data critical to the flight plan (e.g., weather data). In other embodiments, however, the process 300 re-calculates the fuel tankering recommendations according to a time-driven or event-driven schedule, throughout the flight. For example, the process 300 may re-calculate fuel tankering recommendations every half hour, every hour, every two hours, etc. As another example, the process 300 may re-calculate fuel tankering recommendations following completion of each leg of the flight plan. Once the fuel tankering recommendations are re-calculated (step 312), the process 300 then presents the updated fuel tankering recommendations via the display device (step 314)).
Kumar in view of Gregorutti lacks during a flight leg of the flight plan, receiving information indicative of a notice to airmen (NOTAM) related to a landing site of the flight plan, wherein the NOTAM indicates at least (i) an increased energy load during the flight leg and (ii) an increased time for refueling at the landing site.
Shamasundar, from the same field of endeavor, teaches during a flight leg of the flight plan, receiving information indicative of a notice to airmen (NOTAM) related to a landing site of the flight plan, wherein the NOTAM indicates at least (i) an increased energy load during the flight leg and (ii) an increased time for refueling at the landing site (SHAMASUNDAR ¶35 -The flight tracker application 170 may also evaluate the other conditions defined by the airlines, such as NOTAM, fuel on board based on the flight plan, and weather on route to determine whether the fuel onboard is sufficient to arrive at the destination airport considering the weather conditions, or whether there is an adverse weather on route that might require the aircraft 401 to be re-routed. Once the flight tracker application 170 completes the evaluation, the evaluation decision may be presented to the dispatcher on the ETOPS data display 182 and an ACARS message may be prepared for the dispatcher to uplink to the aircraft 401 to transmit the decision)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the flight evaluation techniques of Shamasundar because Shamasundar discloses “On the operational front, this rule may ensure availability of alternate airports and sufficient fuel required to reach the alternate airports under exigent situations (Shamasundar ¶16)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional flight evaluation techniques that Shamasundar discloses because it would improve the real time analysis described in Kumar by including emergency situation data.
Regarding claim 5, Kumar in view of Gregorutti discloses responsive to receiving the information indicative of the landing site change, updating the flight plan; (440) updating the energy load of the aircraft associated with each flight leg based on updating the flight plan; (442) updating the fuel value score for refueling the aircraft at the landing site of each flight leg based on updating the flight plan; and (444) updating the fueling plan corresponding to the flight plan based on updating the energy load and updating the fuel value score (Kumar ¶37 - In certain embodiments, at any point during the trip, the process 300 dynamically updates the fuel tankering recommendations to generate updated fuel tankering recommendations during flight of the aircraft (step 312). The process 300 then presents the updated fuel tankering recommendations, an updated flight plan, and updated trip-related services (step 314). In certain embodiments, the process 300 receives a user input request to re-calculate fuel tankering recommendations, during a flight. In this scenario, the user may re-calculate the fuel tankering recommendations based on a change to the current flight plan or a change to other data critical to the flight plan (e.g., weather data). In other embodiments, however, the process 300 re-calculates the fuel tankering recommendations according to a time-driven or event-driven schedule, throughout the flight. For example, the process 300 may re-calculate fuel tankering recommendations every half hour, every hour, every two hours, etc. As another example, the process 300 may re-calculate fuel tankering recommendations following completion of each leg of the flight plan. Once the fuel tankering recommendations are re-calculated (step 312), the process 300 then presents the updated fuel tankering recommendations via the display device (step 314)).
Kumar in view of Gregorutti lacks during a flight leg of the flight plan, receiving information indicative of a landing site change.
Shamasundar, from the same field of endeavor, teaches receiving information indicative of a landing site change (SHAMASUNDAR ¶35 -The flight tracker application 170 may also evaluate the other conditions defined by the airlines, such as NOTAM, fuel on board based on the flight plan, and weather on route to determine whether the fuel onboard is sufficient to arrive at the destination airport considering the weather conditions, or whether there is an adverse weather on route that might require the aircraft 401 to be re-routed).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the flight evaluation techniques of Shamasundar because Shamasundar discloses “On the operational front, this rule may ensure availability of alternate airports and sufficient fuel required to reach the alternate airports under exigent situations (Shamasundar ¶16)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional flight evaluation techniques that Shamasundar discloses because it would improve the real time analysis described in Kumar by including emergency situation data.

Claims 4, 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPGPUB 2018/0189704) in view of in view of Gregorutti et al. (FR 3090174 A1) further in view of Khan et al. (USPGPUB 2019/0108466)
Regarding claim 4, Kumar in view of Gregorutti discloses updating a fuel value score of following landing sites of the flight plan based on the delay to reduce the expected deviation from the landing schedule of the flight plan; and  3318-3180-US-NP (434) updating the fueling plan corresponding to the flight plan based on updating the fuel value score (Kumar ¶37 - In certain embodiments, at any point during the trip, the process 300 dynamically updates the fuel tankering recommendations to generate updated fuel tankering recommendations during flight of the aircraft (step 312). The process 300 then presents the updated fuel tankering recommendations, an updated flight plan, and updated trip-related services (step 314). In certain embodiments, the process 300 receives a user input request to re-calculate fuel tankering recommendations, during a flight. In this scenario, the user may re-calculate the fuel tankering recommendations based on a change to the current flight plan or a change to other data critical to the flight plan (e.g., weather data). In other embodiments, however, the process 300 re-calculates the fuel tankering recommendations according to a time-driven or event-driven schedule, throughout the flight. For example, the process 300 may re-calculate fuel tankering recommendations every half hour, every hour, every two hours, etc. As another example, the process 300 may re-calculate fuel tankering recommendations following completion of each leg of the flight plan. Once the fuel tankering recommendations are re-calculated (step 312), the process 300 then presents the updated fuel tankering recommendations via the display device (step 314)).
Kumar in view of Gregorutti lacks during a flight leg of the flight plan, receiving information indicative of a delay; (430) responsive to receiving the information indicative of the delay, determining an expected deviation from a landing schedule of the flight plan. 
Khan, from the same field of endeavor, teaches during a flight leg of the flight plan, receiving information indicative of a delay; (430) responsive to receiving the information indicative of the delay, determining an expected deviation from a landing schedule of the flight plan (Khan ¶32 - As described in more detail below, data received by the communication interface device 208 may include, without limitation: flight plan data, Key Performance Indicator (KPI) data, weather data, aircraft parameter data for a particular type of aircraft, fuel cost data, aircraft maintenance data, airport gate delay data, aircraft emissions data, and other data compatible with the computing device 200. Data provided by the communication interface device 208 may include, without limitation, requests for data associated with KPI analysis, operational-efficiency analysis (e.g., fuel savings, aircraft maintenance, gate delays, aircraft emissions), aircraft onboard alerts associated with KPI analysis, and the like).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the real-time data flight planning techniques of Khan because Khan discloses “Contemplated herein is a mechanism to provide real-time, context-specific cues for the flight crew, with respect to the operational-efficiency KPIs. (Khan ¶17)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional real-time data flight planning techniques that Khan discloses because it would augment the real time analysis described in Kumar.
Regarding claim 16, Kumar in view of Gregorutti discloses a method (400) for optimizing energy loading in airline operations (Kumar ¶36 - the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations)).
Kumar in view of Gregorutti lacks each aircraft of the plurality of aircraft is configured to provide the computing device (112) with information indicative of operational delays associated with landing sites, wherein the set of functions further comprises: receiving data indicative of operational delays of one or more landing sites from the plurality of aircraft, wherein calculating the fuel value score for refueling the aircraft at the landing site of each flight leg comprises calculating the fuel value score for refueling the aircraft at the landing site of each flight leg based on the data from the plurality of aircraft. 
Khan, from the same field of endeavor, teaches each aircraft of the plurality of aircraft is configured to provide the computing device (112) with information indicative of operational delays associated with landing sites, wherein the set of functions further comprises: receiving data indicative of operational delays of one or more landing sites from the plurality of aircraft, wherein calculating the fuel value score for refueling the aircraft at the landing site of each flight leg comprises calculating the fuel value score for refueling the aircraft at the landing site of each flight leg based on the data from the plurality of aircraft (Khan ¶32 - As described in more detail below, data received by the communication interface device 208 may include, without limitation: flight plan data, Key Performance Indicator (KPI) data, weather data, aircraft parameter data for a particular type of aircraft, fuel cost data, aircraft maintenance data, airport gate delay data, aircraft emissions data, and other data compatible with the computing device 200. Data provided by the communication interface device 208 may include, without limitation, requests for data associated with KPI analysis, operational-efficiency analysis (e.g., fuel savings, aircraft maintenance, gate delays, aircraft emissions), aircraft onboard alerts associated with KPI analysis, and the like).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the real-time data flight planning techniques of Khan because Khan discloses “Contemplated herein is a mechanism to provide real-time, context-specific cues for the flight crew, with respect to the operational-efficiency KPIs. (Khan ¶17)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional real-time data flight planning techniques that Khan discloses because it would augment the real time analysis described in Kumar.
Regarding claims 18 and 22, Kumar in view of Gregorutti discloses a method (400) for optimizing energy loading in airline operations (Kumar ¶36 - the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations)).
Kumar in view of Gregorutti lacks the plurality of aircraft are associated with a plurality of aircraft types, wherein each aircraft type is associated with a different propulsion system, 3918-3180-US-NP wherein the set of functions further comprises determining the aircraft type for each aircraft of the plurality of aircraft, and wherein determining the energy load for each aircraft of the plurality of aircraft comprises determining the energy load based on determining the aircraft type for each aircraft of the plurality of aircraft.
Khan, from the same field of endeavor, teaches the plurality of aircraft are associated with a plurality of aircraft types, wherein each aircraft type is associated with a different propulsion system, 3918-3180-US-NP wherein the set of functions further comprises determining the aircraft type for each aircraft of the plurality of aircraft, and wherein determining the energy load for each aircraft of the plurality of aircraft comprises determining the energy load based on determining the aircraft type for each aircraft of the plurality of aircraft (Khan ¶32 - data received by the communication interface device 208 may include, without limitation: flight plan data, Key Performance Indicator (KPI) data, weather data, aircraft parameter data for a particular type of aircraft, fuel cost data, aircraft maintenance data, airport gate delay data, aircraft emissions data, and other data compatible with the computing device 200).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the real-time data flight planning techniques of Khan because Khan discloses “Contemplated herein is a mechanism to provide real-time, context-specific cues for the flight crew, with respect to the operational-efficiency KPIs. (Khan ¶17)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional real-time data flight planning techniques that Khan discloses because it would augment the real time analysis described in Kumar.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (USPGPUB 2018/0189704) in view of in view of Gregorutti et al. (FR 3090174 A1) further in view of Long et al. (USPGPUB 2021/0009282)
Regarding claim 6, Kumar in view of Gregorutti discloses a method (400) for optimizing energy loading in airline operations (Kumar ¶36 - the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations)).
Kumar in view of Gregorutti lacks the aircraft is configured for receiving different fuel types having corresponding energy densities, the method further comprising: (446) determining an energy density of each available fuel type of each landing site of the flight plan; (448) determining an emission rating of each available fuel type of each landing site; and (450) comparing the emission rating of each available fuel type of each landing site to the emission standard for each landing site wherein (404) calculating the energy load for each flight leg comprises (452) calculating the energy load based on the energy density of each available fuel type, and wherein (406) calculating the fuel value score comprises (454) calculating the refueling estimate at each landing site based on comparing the emission rating of each available fuel type of each landing site to the emission standard.
Long, from the same field of endeavor, teaches the aircraft is configured for receiving different fuel types having corresponding energy densities, the method further comprising: (446) determining an energy density of each available fuel type of each landing site of the flight plan (Long Table 1, 3, and 4); (448) determining an emission rating of each available fuel type of each landing site; and (450) comparing the emission rating of each available fuel type of each landing site to the emission standard for each landing site (Long Table 3 and 4) 3418-3180-US-NP wherein (404) calculating the energy load for each flight leg comprises (452) calculating the energy load based on the energy density of each available fuel type, and wherein (406) calculating the fuel value score comprises (454) calculating the refueling estimate at each landing site based on comparing the emission rating of each available fuel type of each landing site to the emission standard (Long ¶271 - Once the amount of energy has been calculated for each range increment, the tool uses the economic and technological factors shown in FIG. 25 to convert that into an energy cost for the conventional turbine engine aircraft, in terms of, for example, fuel cost, emissions, and taxes on those emissions. FIG. 27 illustrates an example of a graphical user interface displaying energy cost calculation of conventional turbine-powered aircraft based on the output table of economic and technological variables).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the fuel optimization techniques of Long because Long discloses “Based on selected airframe parameters and other variables, HIBET optimizes an energy split between battery and fuel for flight missions ranging up to, for example, 3500 nm (nautical miles) (Long ¶48)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional fuel optimization techniques that Long discloses because it would further optimize the fuel planning system described in Kumar.
Regarding claim 8, Kumar in view of Gregorutti discloses a method (400) for optimizing energy loading in airline operations (Kumar ¶36 - the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations)).
Kumar in view of Gregorutti lacks the aircraft has a hybrid propulsion system comprising a plurality of energy loading modes, wherein the hybrid propulsion system is capable of switching energy loading modes during a flight leg, and wherein (404) determining the energy load comprises (460) determining a range of energy loads based on a range of possible usages of each of the plurality of energy loading modes during the flight leg.
Long, from the same field of endeavor, teaches the aircraft has a hybrid propulsion system comprising a plurality of energy loading modes (Long ¶1 - This disclosure relates to aircraft and, in particular, to hybrid-electric aircraft), wherein the hybrid propulsion system is capable of switching energy loading modes during a flight leg, and wherein (404) determining the energy load comprises (460) determining a range of energy loads based on a range of possible usages of each of the plurality of energy loading modes during the flight leg (Long ¶48 -  Based on selected airframe parameters and other variables, HIBET optimizes an energy split between battery and fuel for flight missions ranging up to, for example, 3500 nm (nautical miles)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the fuel planning methodology/system of Kumar by including the fuel optimization techniques of Long because Long discloses “Based on selected airframe parameters and other variables, HIBET optimizes an energy split between battery and fuel for flight missions ranging up to, for example, 3500 nm (nautical miles) (Long ¶48)”.   Additionally, Kumar further details that “The subject matter presented herein relates to apparatus and methods for providing fuel tankering data onboard an aircraft, in real-time (Kumar ¶15)” so it would be obvious to consider including the additional fuel optimization techniques that Long discloses because it would further optimize the fuel planning system described in Kumar.


Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant first argues that the claimed invention is not an abstract idea and overcomes the rejection in the Step 2A (Prong 1) analysis.  Examiner finds this unpersuasive.  Specifically, under BRI, examiner interprets the claimed invention as a method for strategizing and optimizing the refueling plan for an aircraft, and under this interpretation, it is considered an abstract idea of mental processes, such as evaluation and strategy/analysis.  Applicant further argues that within the Step 2A (Prong 1) analysis, Examiner failed to identify the abstract limitations as recited, however this is also unpersuasive because within the analysis above, all abstract elements as well as additional elements are identified.    
Applicant further argues that the claimed invention is analogous to example 39 and is therefor patent eligible.  Examiner also finds this unpersuasive because Examiner does not consider the example and the claimed invention to be analogous.  The example is interpreted to be a solution to the technical problem of effective facial recognition, whereas the claimed invention is interpreted to be an analysis technique to address a business optimization problem.  Further, the inclusion of a trained model does not necessarily allow the claim to overcome the 101 rejection.  As highlighted above, the training of a model with data is part of the abstract idea (analyzing data) and the model itself is part of the software to implement the idea on a general purpose computer,
The Applicant also makes numerous arguments as to how the claimed invention is further integrated into a practical application by highlighting its use within a fleet of aircraft.  While this fleet usage might be an improvement to the business process of managing an airline, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to training a learning model, specifically rolling up dependent claim 11 into independent form.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, the prior art previously cited for claim 11 in combination the prior art for claim 1 was found to disclose all the limitations.  Further, these pieces of art were found to disclose the specific data components used within the model and are cited above.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624